2022 IL 127511



                                        IN THE
                               SUPREME COURT
                                           OF
                         THE STATE OF ILLINOIS




                                   (Docket No. 127511)

          ADAM HOLM et al., Appellants, v. PETER KODAT et al., Appellees.


                               Opinion filed June 16, 2022.



        JUSTICE CARTER delivered the judgment of the court, with opinion.

        Justices Garman, Theis, Michael J. Burke, and Overstreet concurred in the
     judgment and opinion.

        Justice Neville specially concurred, with opinion, joined by Chief Justice Anne
     M. Burke.



                                        OPINION

¶1      In this appeal, we address whether this court’s decision in Beacham v. Lake
     Zurich Property Owners Ass’n, 123 Ill. 2d 227 (1988), or Illinois common law
     grants a riparian owner on a nonnavigable river or stream the right to use that
     waterway to cross the property of another riparian owner without that owner’s
     permission. The circuit court and the appellate court both answered that question in
     the negative. For the reasons that follow, we affirm the judgments of the lower
     courts.


¶2                                         I. BACKGROUND

¶3       This case arose from a dispute among riparian property owners concerning the
     use of the nonnavigable Mazon River in Grundy County, Illinois. Specifically, the
     parties disagreed on whether plaintiffs, Adam Holm, Daniel Holm, Loretta Holm,
     and Nick Holm, have the right to kayak on the Mazon River through neighboring
     properties owned by defendants, Peter Kodat, James Benson, Benson Marian
     Family Trust, Mark A. Norton, Wilfred K. Robinson, and John Heath, without those
     defendants’ permission.


¶4                       A. Plaintiffs’ First Amended Verified Complaint

¶5       In December 2018, plaintiffs filed a two-count, first amended, verified
     complaint seeking declaratory and injunctive relief in the circuit court of Grundy
     County. Count I sought declaratory relief against the defendant property owners.
     Plaintiffs requested an order declaring that they had the right as riparian owners to
     kayak along the entire length of the Mazon River, including through property
     owned by the defendants, “f[r]ee and clear from any claim of trespass” by the
     defendants. In count II, plaintiffs named Grundy County as a defendant and sought
     injunctive relief barring the County from arresting, or threatening to arrest,
     plaintiffs while kayaking on the Mazon River. 1

¶6        In their complaint, plaintiffs explained that the Mazon River is 28 miles in
     length and is a tributary of the Illinois River. It generally flows in a north or
     northwest direction through Grundy County, Illinois, until its confluence with the
     Illinois River south of Morris, Illinois. Near the confluence, there are exposures of
     Francis Creek Shale that contain large deposits of fossils. This area of the Mazon
     River is a world-famous Lagerstatten site, or a sedimentary deposit that exhibits

         1
           On April 8, 2019, the circuit court granted Grundy County’s motion to dismiss with prejudice
     all claims against the county but allowed the litigation to proceed against the remaining defendants
     in count I. Accordingly, Grundy County is not a party to this appeal.




                                                    -2-
     extraordinary fossils with exceptional preservation. It is important to
     paleontologists and fossil collectors and was declared a National Historic
     Landmark in 1997.

¶7       Between 2015 and 2017, plaintiffs bought two properties along the Mazon
     River. Plaintiffs’ first property consists of approximately 33 acres of landlocked,
     unimproved real estate with no road access (landlocked property). Plaintiffs’
     second property consists of approximately nine acres of unimproved real estate,
     with road access from Oxbow Road (access property). Plaintiffs operate a seasonal
     fossil hunting business on both properties, and they collect fossils to sell to
     paleontologists and collectors.

¶8       According to plaintiffs’ complaint, their landlocked property contains a large
     number of fossils because of its relative lack of accessibility. Plaintiffs use kayaks
     on the Mazon River to travel from their access property to their landlocked
     property. After collecting fossils at their landlocked property, plaintiffs load the
     fossils into their kayaks for transport on the Mazon River further downstream to
     the Pine Bluff Road Bridge. During the course of their travel, plaintiffs ride their
     kayaks on the Mazon River through properties owned by defendants. After arriving
     at the Pine Bluff Road Bridge, plaintiffs unload their fossils and remove their
     kayaks from the river within the public right of way owned by Grundy County.

¶9       Plaintiffs’ complaint further alleged that defendant Peter Kodat operates a
     competing fossil business on the Mazon River. According to plaintiffs, Kodat
     “organized” the other defendant property owners to sign written trespass notices
     forbidding plaintiffs from kayaking on the river through the defendants’ respective
     properties. Plaintiffs claimed that this action was meant to prevent plaintiffs from
     accessing the fossils on their landlocked property. Plaintiffs attached the trespass
     notices from the respective defendant property owners to their complaint. Each
     identical trespass notice provided:

            “It has come to my attention that you have been trespassing on properties in
        the area and have been taking rocks and fossils. You are hereby notified that
        you are NOT authorized to be on any portion of this property at any time and
        you are not authorized to take any rocks or other items of any kind whatsoever
        from this property.”




                                             -3-
¶ 10       On one occasion, defendant Kodat called the Grundy County Sheriff’s Office
       to report that plaintiffs Adam and Daniel Holm were collecting fossils near Kodat’s
       property. Ultimately, a Grundy County sheriff’s sergeant arrested Adam and Daniel
       Holm for trespassing and served them with criminal complaints for trespassing.
       Formal criminal charges, however, were not filed.


¶ 11                       B. Cross-Motions for Summary Judgment

¶ 12        In June 2019, plaintiffs filed a motion for summary judgment on count I of their
       complaint seeking declaratory relief. Plaintiffs noted that under Illinois law a
       riparian owner is one who owns land bordering a running stream and that the natural
       flow of the water cannot be diverted, increased, diminished, or polluted without the
       owner’s consent. Leitch v. Sanitary District of Chicago, 369 Ill. 469 (1938).
       Plaintiffs further argued that under this court’s decision in Beacham, 123 Ill. 2d
       227, they had the right as riparian owners to access the entire surface water of the
       Mazon River. According to plaintiffs, Beacham established a public policy in
       Illinois to allow riparian owners the recreational use and enjoyment of the entire
       surface of a body of water. Thus, plaintiffs asserted that defendants were prohibited
       as a matter of law from restricting plaintiffs’ access to the surface water of the
       Mazon River.

¶ 13       In August 2019, defendants filed a cross-motion for summary judgment.
       Defendants alleged in their motion that plaintiffs routinely trespassed on their
       respective properties to remove fossils without their permission, effectively
       “stealing certain valuable items from the bed of the creek owned by [d]efendants.”
       Defendants claimed that plaintiffs continued to trespass and remove fossils without
       defendants’ permission, despite repeated requests from defendants to stop that
       conduct and the involvement of the Grundy County Sheriff’s Office.

¶ 14       Defendants argued that plaintiffs did not have a right to kayak on the Mazon
       River through defendants’ properties without defendants’ permission. Defendants
       maintained that Beacham was inapplicable because that decision was limited to
       lakes.

¶ 15       Defendants acknowledged that plaintiffs, as riparian owners, had the right to
       the full use of the Mazon River on their property. However, plaintiffs’ riparian




                                               -4-
       rights did not extend to defendants’ property on the Mazon River. Defendants
       argued that, because the Mazon River is a nonnavigable stream, Illinois law does
       not recognize a right to travel over that waterway without permission of the riparian
       owner. Thus, as a matter of law, defendants can restrict plaintiffs’ access to those
       portions of the Mazon River on defendants’ property.


¶ 16                              C. Circuit Court’s Decisions

¶ 17       In October 2019, the circuit court held a hearing on the parties’ cross-motions
       for summary judgment. Following the hearing, the court granted plaintiffs’ motion
       for summary judgment and denied defendants’ cross-motion for summary
       judgment. Relying on this court’s decision in Beacham, the court found that
       plaintiffs had a right to use of the surface water of the Mazon River to travel from
       their access property to their landlocked property and then from their landlocked
       property to the Pine Bluff Road bridge.

¶ 18       In January 2020, defendants filed an amended motion to reconsider and vacate
       the circuit court’s October 2019 order. Defendants argued that, because it was
       undisputed that the Mazon River was a nonnavigable waterway, the circuit court
       was required to follow long-standing Illinois common law that a riparian owner of
       a nonnavigable waterway has a private property interest to the middle of the
       waterway that includes a right to exclude others from the property. Defendants
       further asserted that Beacham applied only to lakes.

¶ 19      After a hearing on defendants’ motion to reconsider, the circuit court agreed
       with defendants that Beacham was distinguishable and reversed its original
       decision. The court explained as follows:

              “[B]ased on the law that’s been provided to me, I’m going to grant the
          defendants’ motion and deny the plaintiffs’ motion upon reconsideration on the
          grounds that the fact that the Mazon River is factually non-navigable and the
          fact that there is private ownership of the bed of the river, *** [which] carries
          with it the exclusivity of ownership in the water above the property owned by
          the abutting owners.”




                                               -5-
       The court also concluded that plaintiffs’ riparian rights of access were not superior
       to defendants’ rights of private ownership.

¶ 20      Accordingly, in March 2020, the circuit court entered a written order that
       vacated its prior October 2019 order. The order also granted defendants’ motion for
       summary judgment and denied plaintiffs’ motion for summary judgment.


¶ 21                               D. Appellate Court Decision

¶ 22       On appeal, plaintiffs argued that the trial court erred in granting summary
       judgment to defendants. Citing Beacham, plaintiffs contended that as riparian
       owners they had a right to access the entire Mazon River. The appellate court
       disagreed, relying on “well-established case law governing riparian rights and the
       navigability of Illinois rivers and streams.” 2021 IL App (3d) 200164, ¶ 15.

¶ 23       After reviewing this court’s decision in Beacham, the appellate court declined
       to extend Beacham’s holding to the nonnavigable Mazon River. Id. ¶ 27. Under
       controlling Illinois law on riparian rights, the court concluded that “the riparian
       owner of each individual parcel of private property, situated along the Mazon River,
       may lawfully bar access, within their easily ascertainable property lines, to any
       person, including their riparian neighbor.” Id. ¶ 31. Thus, the court affirmed the
       circuit court’s order granting summary judgment in favor of defendants. Id. ¶ 35.

¶ 24       We allowed plaintiffs’ petition for leave to appeal pursuant to Illinois Supreme
       Court Rule 315 (eff. Oct. 1, 2020). The Forest Preserve District of Will County was
       granted leave to file an amicus curiae brief in support of plaintiffs’ position. Ill. S.
       Ct. R. 345 (eff. Sept. 20, 2010). The Illinois Agricultural Association was granted
       leave to file an amicus curiae brief in support of defendants’ position. Id.


¶ 25                                      II. ANALYSIS

¶ 26       On appeal, plaintiffs argue that the circuit court erred in granting summary
       judgment to defendants. Summary judgment is appropriate “if the pleadings,
       depositions, and admissions on file, together with the affidavits, if any, show that
       there is no genuine issue as to any material fact and that the moving party is entitled
       to a judgment as a matter of law.” 735 ILCS 5/2-1005(c) (West 2018). When, as




                                                -6-
       here, cross-motions for summary judgment are filed, the parties “agree that only
       questions of law are involved and invite the court to decide the issues based on the
       record.” State Farm Mutual Automobile Insurance Co. v. Elmore, 2020 IL 125441,
       ¶ 19. We review de novo the circuit court’s decision on a motion for summary
       judgment. Id.

¶ 27       In Illinois, an owner of land that borders a body of water or watercourse is
       entitled to the use of that water, a legal concept referred to as “riparian rights.”
       Alderson v. Fatlan, 231 Ill. 2d 311, 318 (2008) (citing Black’s Law Dictionary 1352
       (8th ed. 2004)). When the landowner’s property is adjacent to a river or waterway,
       he or she owns to the center of the waterway. Schulte v. Warren, 218 Ill. 108, 117
       (1905). Thus, if a riparian owner owns both sides of the river, they own “the whole
       of the bed of the stream to the extent of the length of his lands upon it.” People
       ex rel. Deneen v. Economy Light & Power Co., 241 Ill. 290, 318 (1909).

¶ 28       Riparian rights exist by operation of law and solely because the property abuts
       a body of water. Alderson, 231 Ill. 2d at 318. As we have explained, “ ‘riparian
       rights of property owners abutting the same body of water are equal, and no such
       property owner may exercise its riparian rights in such a manner so as to prevent
       the exercise of the same rights by other similarly situated property owners.’ ” Id. at
       318-19 (quoting Knaus v. Dennler, 170 Ill. App. 3d 746, 750 (1988)).

¶ 29        This court has long recognized that “riparian rights apply to all flowing streams
       whether navigable or non-navigable, but with respect to navigable streams, the right
       of the riparian owner is subject to a public easement to use the river for navigation
       purposes.” Leitch, 369 Ill. at 475. A waterway is navigable and subject to a public
       easement if it naturally, by customary modes of transportation, is “of sufficient
       depth to afford a channel for use for commerce.” DuPont v. Miller, 310 Ill. 140,
       145 (1923). If, however, the waterway is nonnavigable, the riparian owner owns
       “the bed of the stream *** absolutely, free from any burdens in favor of the public.”
       Economy Light & Power, 241 Ill. at 318 (citing Washington Ice Co. v. Shortall, 101
       Ill. 46 (1881)).

¶ 30       Here, it is undisputed that the Mazon River is a nonnavigable river and,
       therefore, has no public easement for access. Plaintiffs assert that because they are
       riparian owners on the Mazon River they have the right to kayak on the entire river
       and cross the properties of other riparian owners, even without those owners’



                                               -7-
       permission. Plaintiffs advance two arguments to support their position—the first
       predicated on a so-called “civil law rule” from Beacham and the second based on
       the common-law riparian right of “reasonable use” of water. We address each of
       plaintiffs’ arguments in turn, beginning with our decision in Beacham.


¶ 31                  A. Beacham and the Civil-law Rule for Nonnavigable Lakes

¶ 32       In Beacham, we addressed a dispute among riparian owners on the use of the
       surface water of a 240-acre private nonnavigable lake for boating purposes.
       Beacham, 123 Ill. 2d at 228. The plaintiff, Beacham, owned between 15% to 20%
       of the lakebed and operated a business that rented boats to the public for use on the
       lake. A group of other riparian owners, represented by the defendant, the Zurich
       Property Owners Association, instituted a quota and permit system for boats on the
       lake and tried to limit Beacham’s use of the lake by issuing her warnings. The
       association also unsuccessfully prosecuted Beacham for trespass. Id. As a result,
       Beacham filed an action for declaratory and injunctive relief seeking a declaration
       that she could use the entire lake surface. Id. at 229.

¶ 33       To resolve the dispute in Beacham, we noted that two different legal approaches
       governed the use of lakes by riparian owners: (1) a common-law view that allows
       an owner of part of the lake to exclude from the surface of the overlying water all
       other persons, including those who owned other parts of the lake bed, and (2) a
       civil-law rule that provides the owner of a part of the lake bed the right to the
       reasonable use and enjoyment of the entire lake surface. Id. at 230-31.

¶ 34       This court observed in Beacham that the common-law approach had been
       rejected by some courts based on the difficulties involved in establishing and
       obeying definite property lines on the lake surface, and other impractical
       consequences, such as the erection of booms, fences, or barriers on lakes. Id. 231-
       32. In contrast, the civil-law approach promoted the recreational use and enjoyment
       of lakes. Id. at 231. Reviewing the two approaches, this court determined that the
       civil-law approach should be adopted for nonnavigable lakes in Illinois. Id. at 232.

¶ 35      Accordingly, we held in Beacham that




                                               -8-
          “where there are multiple owners of the bed of a private, nonnavigable lake,
          such owners and their licensees have the right to the reasonable use and
          enjoyment of the surface waters of the entire lake provided they do not unduly
          interfere with the reasonable use of the waters by other owners and their
          licensees.” Id.

       We remanded the matter to the circuit court to determine whether Beacham’s use
       of the lake was reasonable. Id.

¶ 36       Here, plaintiffs argue that extending Beacham’s holding to a nonnavigable river
       such as the Mazon River “results in a fair balance where riparian owners can fully
       enjoy a nonnavigable river while limiting the burden that use creates on other
       landowners” because the rule “restricts the use of any nonnavigable body of water
       to riparian owners and their licensees.” Defendants respond that our decision in
       Beacham should be limited to natural nonnavigable lakes.

¶ 37       Notably, in Beacham we were presented with two legal approaches from several
       jurisdictions regarding the use of the surface water of a nonnavigable lake by
       riparian owners. See id. at 231 (citing and reviewing cases from Arkansas, Georgia,
       Indiana, New Jersey, New York, Pennsylvania, Texas, Virginia, Florida, Michigan,
       Minnesota, and Washington). There is, however, no comparable body of law
       applying the so-called civil-law rule to nonnavigable rivers and streams.

¶ 38       Nonetheless, plaintiffs ask us to extend Beacham to nonnavigable rivers and
       streams. According to plaintiffs, there is no meaningful distinction between a lake
       and a river or stream for purposes of the civil-law rule from Beacham. We disagree.

¶ 39       A lake is essentially a flat expanse of relatively still water. See Nottolini v.
       La Salle National Bank, 335 Ill. App. 3d 1015, 1018 (2003) (defining a lake as “ ‘a
       reasonably permanent body of water substantially at rest in a depression in the
       surface of the earth, if both depression and body of water are of natural origin or a
       part of a watercourse’ ” (quoting 78 Am. Jur. Waters § 108 (2002))). In contrast,
       streams and rivers can have widely varying topographical features and
       characteristics, including differing currents, depth, and width that may change with
       the seasons. Naturally, then, a riparian owner’s use of a lake will likely differ from
       a riparian owner’s use of a river or stream.




                                               -9-
¶ 40       For example, as plaintiffs explain in their brief, they can only kayak
       downstream on the Mazon River from their access property to their landlocked
       property because of the river’s current. This requires plaintiffs to kayak through
       properties of other riparian landowners to reach a public access point of departure,
       which is the precise situation that resulted in the dispute in this case. A lake, in
       contrast, is an open body of water with no current where the riparian owners may
       enter and exit the water from their own property.

¶ 41       In addition, the property boundaries along the comparatively narrow and linear
       Mazon River are much easier to identify and verify when compared to the property
       boundaries extending under the surface water of the 240-acre lake in Beacham. As
       the appellate court observed, “the physical characteristics of the Mazon River,
       unlike those of the private, nonnavigable lake in Beacham, do not involve the
       difficulties or impracticalities related to establishing and obeying ‘definite property
       lines.’ ” 2021 IL App (3d) 200164, ¶ 27 (quoting Beacham, 123 Ill. 2d at 232).

¶ 42        This distinction between property boundaries on a lake versus a river or stream
       has been recognized in Illinois law for well over a century. See Fuller v. Shedd, 161
       Ill. 462, 483 (1896) (observing that “[t]he determination of boundary lines to the
       center of the river is not attendant with any serious difficulty, but the irregular
       borders of a lake would render the determination of lines in the bed of the lake
       between riparian proprietors of almost impossible solution”); see also Smith v. City
       of Greenville, 115 Ill. App. 3d 39, 42 (1983) (noting that “[i]n Illinois the rule for
       determining a riparian proprietor’s title to land bounded by a stream or river differs
       markedly from the rule for determining a riparian proprietor’s title to land bounded
       by a lake or pond”).

¶ 43       We were also concerned in Beacham with the “impractical consequences” of
       establishing property lines on lakes related to the installation of fences or barriers
       on the surface water of the lake. Beacham, 123 Ill. 2d at 231-32. This concern is
       arguably less compelling along nonnavigable streams and rivers, which typically
       are much narrower than a lake. In fact, fencing may be warranted or even necessary
       to identify property lines on nonnavigable rivers and streams that can extend for
       many miles in any given direction. This is particularly true in agricultural areas or
       when livestock are kept near nonnavigable streams. See 510 ILCS 55/1 (West 2018)




                                               - 10 -
       (imposing civil liability on livestock owners if they fail to prevent their livestock
       from running at large and their livestock cause damages).

¶ 44       Ultimately, we conclude that our decision in Beacham should be limited to the
       body of water at issue in that case—a nonnavigable natural lake. In our opinion, a
       nonnavigable lake is sufficiently distinct from a nonnavigable river or stream to
       render Beacham inapplicable. See also Alderson, 231 Ill. 2d at 312-13 (declining to
       extend Beacham to an artificial man-made lake comprised of a water-filled quarry
       used for recreational purposes). Therefore, we will not extend Beacham’s holding
       to nonnavigable streams and rivers in Illinois.


¶ 45                  B. Common-Law Rule on the “Reasonable Use” of Water

¶ 46       We next consider plaintiffs’ argument that Illinois common law allows riparian
       owners the reasonable use of the surface water of a nonnavigable river or stream on
       their property. Plaintiff emphasizes that, while the common law does not grant the
       public a right to use nonnavigable rivers or streams, the law treats riparian owners
       differently. Citing Evans v. Merriweather, 4 Ill. 492, 496 (1842), plaintiffs observe
       that a riparian owner is allowed the “reasonable use” of the water in the waterway.
       Plaintiffs argue that this riparian right to reasonable use of the water should be
       interpreted to include a right to use the surface water of the entire river or stream
       for reasonable navigational purposes.

¶ 47       Defendants respond that plaintiffs have forfeited their common-law “reasonable
       use” argument by not first raising that issue in the trial court. On the merits,
       defendants argue that the common law’s recognition of a right of a riparian owner
       to the reasonable use of water involves direct consumptive uses of the water itself
       rather than using the surface to navigate the entire river or stream.

¶ 48       As a preliminary matter, we will address the merits of plaintiffs’ arguments on
       reasonable use of water under Evans. The record demonstrates that the parties
       extensively argued, and the lower courts considered, various common-law
       precedents on riparian rights. Even if the reasonable use principle from Evans was
       not explicitly considered by the circuit or appellate courts, we believe the concept
       is sufficiently intertwined with the common-law issues argued by the parties to
       warrant its consideration here. See People v. McKown, 236 Ill. 2d 278, 310 (2010)




                                              - 11 -
       (when a forfeited issue is “inextricably intertwined” with other issues properly
       before the court, the court may exercise its discretion to review that issue).

¶ 49       Turning to Evans, which was decided 180 years ago, this court considered the
       limits of a riparian owner’s use of the water in a nonnavigable stream. Evans, 4 Ill.
       at 494. We concluded that a riparian owner on a nonnavigable stream was entitled
       to the “reasonable use” of the water in the waterway, which was determined
       differently depending on whether the riparian owner’s use of the waterway is
       “natural” or “artificial.” Id. at 494-95.

¶ 50       Natural uses are those “absolutely necessary to be supplied, in order to [sustain
       the owner’s] existence,” and include drinking water, household purposes, and
       watering livestock. Id. at 495. A riparian owner can use all of the water flowing on
       his land for natural uses, even if none is left for downstream riparian owners. Id. at
       494-95.

¶ 51       Artificial uses are those “not essential to [the riparian owner’s] existence” and
       include crop irrigation or manufacturing purposes. Id. at 495. A riparian owner is
       not allowed to use all of the water on his land for artificial purposes but, instead,
       must only use his or her “just proportion” of the water that is determined on a case-
       by-case basis. Id. at 496.

¶ 52       Having reviewed Evans, we agree with defendants that the Illinois common-
       law “reasonable use” doctrine of water by riparian owners applies to direct
       consumptive or diversionary uses of the water. Because the doctrine is limited to
       the use of water on the riparian owner’s property, Evans is not instructive on the
       issue presented here—the use of the surface water to enter the property of another
       riparian owner without their consent. See also Margit Livingston, Public
       Recreational Rights in Illinois Rivers and Streams, 29 DePaul L. Rev. 353, 358
       (1980) (explaining that “[u]nder Illinois common law, the ‘reasonable-use’ doctrine
       governs consumptive and diversionary uses of water”). Thus, we find that Evans
       does not support plaintiffs’ position here.

¶ 53       Plaintiffs also direct our attention to the Supreme Court of Michigan’s decision
       in Thompson v. Enz, 154 N.W.29 473, 484 (Mich. 1967), which concluded that a
       group of riparian property owners’ use of a canal constructed by a developer that
       connected a housing development to a natural lake was an “artificial” use subject




                                               - 12 -
       to the reasonable use doctrine. After identifying several factors to determine the
       “reasonableness” of that use, the Supreme Court of Michigan remanded the matter
       to the trial court to determine whether that proposed use of the canal to access the
       lake was reasonable under the circumstances of the case. Id. at 485. Plaintiffs
       contend that Thompson provides a roadmap on how to evaluate whether a riparian
       owner’s artificial use of the entire nonnavigable waterway for navigation purposes
       is reasonable.

¶ 54       Plaintiffs’ reliance on Thompson is misplaced. Notably, in Thompson the court
       determined that the arrangement between the developer and property owners
       regarding the canal operated as “easements for rights of way for access” and that
       the trial court had to consider whether the challenged used was reasonable. Id. at
       483. No comparable situation exists in this case. Instead, defendants have regularly
       denied permission for plaintiffs to use the Mazon River on defendants’ property,
       and plaintiffs do not have an easement for a right of way, or any other valid legal
       claim, to access property on the Mazon River that plaintiffs do not own.

¶ 55        In closing, we acknowledge plaintiffs’ advancement of public policy arguments
       in favor of promoting the recreational use of nonnavigable streams and rivers in
       Illinois. According to plaintiffs, Illinois has more than 87,000 miles of rivers and
       streams within its borders, but only 32 rivers and streams are classified as navigable
       and provide a public easement for navigation. Because the majority of waterways
       in Illinois are nonnavigable, plaintiffs urge this court to adopt a legal rule granting
       a riparian owner on a nonnavigable stream or river a right to use the entire length
       of that waterway to promote its reasonable recreational use.

¶ 56       In our view, the legislature is the best venue to consider plaintiffs’ request for
       the creation of a new public policy on riparian rights for nonnavigable rivers and
       streams in Illinois, which constitute the majority of waterways in this state. As the
       parties’ arguments and the amicus curiae briefs demonstrate, plaintiffs’ request for
       a new public policy involves significant competing interests that we believe the
       General Assembly is better equipped to address. See, e.g., Manago v. County of
       Cook, 2017 IL 121078, ¶ 13 (explaining that this court is not responsible for setting
       public policy and that the legislature is best suited for evaluating divergent public
       policy interests); see also 615 ILCS 5/5 (West 2018) (declaring that the Illinois
       Department of Natural Resources “shall upon behalf of the State of Illinois, have




                                               - 13 -
       jurisdiction and supervision over all of the rivers and lakes” in Illinois).


¶ 57                                    III. CONCLUSION

¶ 58       For the foregoing reasons, we decline plaintiffs’ request to hold that they have
       a right, as riparian owners on the nonnavigable Mazon River, to use the entire
       length of that waterway to cross the property of other riparian owners without their
       permission. We affirm the judgments of the circuit court and appellate court that
       reached the same conclusion.


¶ 59      Judgments affirmed.


¶ 60      JUSTICE NEVILLE, specially concurring:

¶ 61       I agree with my colleagues that Illinois common law bars the plaintiffs, who are
       riparian owners on the nonnavigable Mazon River, from traveling or using the
       waterway of other riparian owners without their permission. However, I write
       separately because I believe it is time for Illinois to move away from its common
       law that limits the use of nonnavigable lakes, rivers, and streams to riparian
       landowners and move to the recreational navigation doctrine, so that all waterways
       are available to the public for recreational use.


¶ 62                  I. The History of the Riparian Doctrine in the United States

¶ 63       The influence of the Napoleonic Code, which became the law of France in 1804,
       and its forerunners helped to spread the riparian doctrine to other European
       countries and provided the foundation for the riparian doctrine in England. Ludwik
       A. Teclaff, What You Have Always Wanted to Know About Riparian Rights but
       Were Afraid to Ask, 12 Nat. Resources J. 30 (1972). The riparian doctrine came to
       the United States as part of the common law of England shortly after the year 1825
       and gave each owner of land upon the banks of a waterway the right to make a
       reasonable use of the water. Tyler v. Wilkinson, 24 F. Cas. 472 (C.C.D. R.I. 1827)
       (No. 14,312) (holding each riparian owner had a right to a reasonable use of the
       water); Webb v. Portland Manufacturing Co., 29 F. Cas. 506, 510 (C.C.D. Me.




                                               - 14 -
       1838) (No. 17,322) (same); Lyon v. Fishmonger’s Co. [1875] 1 A.C. 662, 671-73
       (Eng.); T.E. Lauer, The Common Law Background of the Riparian Doctrine, 28
       Mo. L. Rev. 1 (1963).

¶ 64        The United States Supreme Court in Kansas v. Colorado, 206 U.S. 46, 93
       (1907), recognized that each state has full jurisdiction over the lands within its
       borders, including the beds of streams and other waters, and that it properly belongs
       to them by their inherent sovereignty. This right is subject only to the federal power
       in navigation to regulate commerce. Id. at 86. The Court observed that the right of
       the states to regulate and control the shores of tide waters and the land under them
       is the same as that which is exercised by the Crown of England. Id. at 94. Finally,
       the court found that a state may determine for itself whether the common-law rule
       of riparian rights or whether the rule in the West—the doctrine of public ownership
       of flowing water, that waters of natural streams may be appropriated by the state to
       irrigate and cultivate arid lands for beneficial purposes—shall control. Id.


¶ 65                        II. Riparian Rights in Illinois Waterways

¶ 66        In Illinois, riparian rights grant the owner of land adjacent to a waterway the
       right to use that water, whether navigable or nonnavigable. In Schulte v. Warren,
       218 Ill. 108, 118-19 (1905), this court determined that the public has an easement
       for the purpose of navigation in waters that are navigable, regardless of the
       ownership of the soil. The question of whether waters are navigable depends upon
       whether they are of sufficient depth to afford a channel for commerce. Id. at 119;
       Hubbard v. Bell, 54 Ill. 110, 118 (1870). This court approved the definition of a
       navigable stream by Lord Hale in his treatise De Jure Maris: “a stream, to be
       navigable must furnish ‘a common passage for the king’s people,’ must be ‘of
       common or public use for the carriage of boats and lighters,’ must be capable of
       bearing up and floating vessels for the transportation of property conducted by the
       agency of man.” Schulte, 218 Ill. at 119 (quoting Matthew Hale, A Treatise de Jure
       Maris et Brachiorum Ejusdem (1888)). Thus, Illinois holds that a stream is
       navigable only where it affords a channel for useful commerce and is of practical
       utility to the public for commercial use. People ex rel. Deneen v. Economy Light &
       Power Co., 241 Ill. 290, 332 (1909). If the waterway is navigable, the riparian
       owner takes title to the thread of the stream, subject to an easement in the public.




                                               - 15 -
       Id. at 318. If the waterway is nonnavigable, the riparian owner owns the title, “free
       from any burdens in favor of the public.” Id. This court recognized this as the rule
       of the common law, which had been adopted in this state. Id.


¶ 67                        III. The Recreational Navigation Doctrine

¶ 68        The increase in public recreational use of rivers and streams has not occurred
       in Illinois due to the archaic and anachronistic common-law rules that restrict public
       access to state waterways. See Anthony Dan Tarlock & Jason Anthony Robison,
       Law of Water Rights and Resources § 8:28 (July 2021 Update); Margit Livingston,
       Public Recreational Rights in Illinois Rivers and Streams, 29 DePaul L. Rev. 353
       (1980). But several states (Arkansas, California, Idaho, Minnesota, Mississippi,
       Ohio, Oregon, and Wisconsin) have determined navigability based on a waterway’s
       capacity for recreational use. See Guilliams v. Beaver Lake Creek, 175 P. 437, 442
       (Or. 1918); Luscher v. Reynolds, 56 P.2d 1158, 1162 (Or. 1936); Southern Idaho
       Fish & Game Ass’n v. Picabo Livestock, Inc., 528 P.2d 1295, 1297-98 (Idaho
       1974); People ex rel. Baker v. Mack, 97 Cal. Rptr. 448, 454 (Ct. App. 1971); State
       v. McIlroy, 595 S.W.2d 659, 665 (Ark. 1980); State ex rel. Brown v. Newport
       Concrete Co., 336 N.E.2d 453, 457 (Ohio Ct. App. 1975); Ryals v. Pigott, 580 So.
       2d 1140, 1150 (Miss. 1990).

¶ 69       In my view, we should adopt the recreational navigation doctrine in Illinois.
       Clinton Lancaster, Property Law—The Recreational Navigation Doctrine—The
       Use of the Recreational Navigation Doctrine to Increase Public Access to
       Waterways and Its Effect on Riparian Owners, 33 U. Ark. Little Rock L. Rev. 161
       (2011). The doctrine opens a greater number of streams and waterways, once
       considered private, for use by the public and limits remedies for riparian
       landowners. Id. at 161. The presence of recreational activities, such as fishing and
       recreational pleasure boating, has been found to be sufficient to sustain a finding
       that a waterway has a navigable character. As the court observed in Baker,

          “[t]he modern tendency *** to hold for use of the public any stream capable of
          being used for recreational purposes is well expressed in Lamprey v. State
          (Metcalf) (1893) 52 Minn. 181, 53 N.W. 1139, where the court said: ‘[b]ut if,
          under present conditions of society, bodies of water are used for public uses
          other than mere commercial navigation, in its ordinary sense, we fail to see why



                                               - 16 -
          they ought not to be held to be public waters, or navigable waters, if the old
          nomenclature is preferred. Certainly, we do not see why boating or sailing for
          pleasure should not be considered navigation, as well as boating for mere
          pecuniary profit.’ Lamprey points out that there are innumerable waterways—
          lakes and streams—which will never be used for commercial purposes but
          which have been, or are capable of being used, ‘for sailing, rowing, fishing,
          fowling, bathing, skating’ and other public purposes, and that it would be a great
          wrong upon the public for all time to deprive the public of those uses merely
          because the waters are either not used or not adaptable for commercial
          purposes.” Baker, 97 Cal Rptr. at 451 (citing Coleman v. Schaeffer, 126 N.E.2d
          444, 446 (Ohio 1955), Hillebrand v. Knapp, 274 N.W. 821, 822 (S.D. 1937),
          Roberts v. Taylor, 181 N.W. 622, 625-26 (N.D. 1921), and Muench v. Public
          Service Comm’n, 53 N.W.2d 514, 519 (Wis. 1952) (finding that a Wisconsin
          statute now makes a stream navigable which is capable of floating any boat,
          skiff or canoe, of the shallowest draft used for recreational purposes)).


¶ 70                  IV. Redefine Navigability to Include Recreational Use

¶ 71       The recreational navigation doctrine encourages states to redefine the word
       navigability to reflect current uses of waterways. In these states, recreational uses
       of waterways are deemed as important as any commercial use. Indeed, the trend is
       to define navigability broadly and to protect the public’s right to enjoy a state’s
       waterways. Southern Idaho Fish & Game Ass’n, 528 P.2d at 1297-98 (finding that
       the question of navigation is simply the suitability of a particular water for public
       use); see Jennifer Jolly-Ryan, Don’t Go Chasing Waterfalls: The Intrepid,
       Pioneering, Whitewater Paddler’s Right to Stop on Private Land, 17 U. N.H. L.
       Rev. 129, 149-51 (2018). Because most waterways in Illinois are not navigable
       under the common-law definition, very few opportunities exist for extensive public
       recreational use of waterways. Livingston, supra, at 366. Thus, expanding the
       definition of navigability to include the recreational use of waterways would lead
       to the public use of lakes, rivers, and streams once considered nonnavigable. Id. In
       my view, it is extremely important that the definition of navigability be expanded
       and that the public be given an easement for recreation.




                                              - 17 -
¶ 72                           V. Illinois Public Policy Supports the
                                Recreational Navigation Doctrine

¶ 73        There is no question that the adoption of the recreational navigation doctrine is
       supported by Illinois public policy favoring the use of waterways for recreational
       purposes. It should be noted that this court, in People ex rel. Scott v. Chicago Park
       District, 66 Ill. 2d 65, 78 (1976), expanded the public uses protected to adapt to
       changing circumstances by recognizing that the public’s right is not limited to the
       ancient prerogatives of navigation but extend to recreational uses. According to this
       court, it is appropriate to observe that there has developed a strong, though belated,
       interest in conserving natural resources and in protecting and improving our
       physical environment. Id. at 78-79. This court observed that the public has become
       increasingly concerned with dangers to health and life from environmental sources
       and more sensitive to the value and, frequently, the irreplaceability of natural
       resources. Id. at 79. This is reflected in the enactment of Illinois’s Environmental
       Protection Act (Ill. Rev. Stat. 1975, ch. 111½, ¶ 1001 et seq.) in 1971 and in the
       ratification of sections 1 and 2 of article XI of the Illinois Constitution (Ill. Const.
       1970, art. XI, §§ 1, 2) by the people. Scott, 66 Ill. 2d at 79.

¶ 74       Furthermore, the expansion of the definition of navigability is supported by the
       Recreational Use of Land and Water Areas Act, whose purpose is to encourage
       owners of land to make land and water areas available to any individual or members
       of the public for recreational or conservation purposes by limiting their liability
       toward persons entering thereon for such purposes. 745 ILCS 65/1 (West 2020). In
       addition, in the Recreational Trails of Illinois Act, the General Assembly found that
       recreation is an important industry in Illinois and its growth should be encouraged.
       20 ILCS 862/5 (West 2020). The Department of Natural Resources, in developing
       recreational areas, has the power to lease from private or public ownership

          “any lands or waters for the purpose of developing outdoor recreational areas
          for public use and to acquire all necessary property or rights-of-way for the
          purposes of ingress or egress to those lands and waters *** necessary or
          desirable for maximum utilization of recreational facilities for public use of the
          areas.” 20 ILCS 805/805-230 (West 2020).

       The Department of Natural Resources notes the importance of water as the
       cornerstone of much of our recreation, from boating, canoeing, and fishing to



                                                - 18 -
       skiing, scuba diving, and swimming. Illinois Rivers and Streams, Ill. Dep’t of Nat.
       Res., https://www2.illinois.gov/dnr/education/pages/ilriversstreams.aspx (last
       visited June 9, 2022) [https://perma.cc/3MV9-R7AV]. Many rivers and streams
       attract tourists and provide recreational opportunities, and as it is the policy of this
       State to encourage the use of waterways for any useful or beneficial purpose, I
       believe that a waterway should be defined as navigable for purposes other than
       those that benefit commerce.

¶ 75       The shortcomings of the ancient common-law rule, allowing riparian
       landowners the exclusive rights over the surface waters, have led to the exclusion
       of the public from lakes, rivers, and streams that do not support commerce. In
       addition, a riparian owner who has erected fences and barriers has further excluded
       the public from the recreational use of most Illinois lakes, rivers, and streams.
       Finally, the common law’s definition of “navigability” is inconsistent with this
       State’s public policy.


¶ 76                     VI. A Public Domain Declaration Protects Against
                              Claims of Deprivation of Riparian Rights

¶ 77       I believe Illinois would benefit if the recreational navigation doctrine was
       codified in a public domain declaration. 2 Lancaster, supra, at 174. This would
       avoid, or at least minimize, litigation by avoiding takings claims related to federal
       and state constitutional limitations on government condemnation. United States v.
       Cherokee Nation of Oklahoma, 480 U.S. 700, 704 (1987); Boone v. United States,
       944 F.2d 1489, 1492-93 (9th Cir. 1991). When declarations fall under the public
       domain assertions, any deprivation of property rights claimed by riparian
       landowners will be a deprivation of a right they never truly possessed, as the right
       remained with the state. Lancaster, supra, at 174. This will make it difficult for
       riparian landowners to recover from a state declaration of navigability for


           2
             The Nevada statute titled “Water belongs to the public” provides that “[t]he water of all sources
       of water supply within the boundaries of the Sate whether above or beneath the surface of the
       ground, belongs to the public.” Nev. Rev. Stat. § 533.025 (2021). The California statute titled
       “Public water of state; appropriation” provides that “[a]ll water flowing in any natural channel ***
       is hereby declared to be public water of the State and subject to appropriation.” Cal. Water Code
       § 1201 (West 2020).




                                                       - 19 -
       recreational purposes, as the riparian landowners never held the rights to the
       waterway usage they claim to have lost by such a declaration. Id. Thus, there will
       be nothing for which the government will be obligated to compensate because of
       the navigation declaration. Id. at 175.


¶ 78                                 VII. Legislative Action

¶ 79        The legislature must recognize that the current law is based on anachronistic
       rules that had their origins in British common law and were promulgated to expand
       the water rights of riparian landowners and to bar the public from Illinois waterways
       that did not support commerce. The legislature should redefine navigability to be
       more inclusive because that would promote the State’s interest in recreational uses
       of waterways for all citizens of the State of Illinois. It is incumbent upon the
       legislature to realize that there is an increasing social and economic need that
       riparian rights be restricted for public recreational purposes. See Port of Seattle v.
       Oregon & Washington R.R. Co., 255 U.S. 56, 63 (1921) (recognizing that each state
       has full power to declare and shape the riparian rights that will abide within its
       borders); Parks v. Cooper, 676 N.W.2d 823, 838-39 (S.D. 2004) (finding that, “in
       accord with the State’s sovereign powers and the legislative mandate, that all waters
       within [the State], not just those waters considered navigable ***, are held in trust
       by the State for the public”). A legislative redefining of navigability in terms of
       recreational use will represent a beginning toward moving Illinois water law into
       the twenty-first century. More importantly, it is the legislative process that is the
       proper method to codify the recreational navigation doctrine so it can be applied to
       Illinois waterways. See Mills v. Peoples Gas Light & Coke Co., 327 Ill. 508, 536
       (1927) (finding that legislation looks to the future and changes existing conditions
       by making new law to be applied thereafter).


¶ 80                                     VIII. Conclusion

¶ 81       Accordingly, I concur in the result reached in today’s opinion, but I encourage
       the legislature to promulgate legislation so that the state’s nonnavigable lakes,
       rivers, and streams are not limited to use by riparian landowners but are available
       to the public for recreational use.




                                               - 20 -
¶ 82   CHIEF JUSTICE ANNE M. BURKE joins in this special concurrence.




                                     - 21 -